Citation Nr: 0921246	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  05-20 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1956 to 
March 1960.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in June 2007 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that on a VA Form 9 received in June 2005, 
the Veteran checked the appropriate box to request a Board 
hearing.  The Veteran specifically requested a video 
conference hearing.  However, the Veteran did not appear for 
his scheduled hearing.


FINDING OF FACT

The Veteran's bilateral defective hearing is related to noise 
exposure during his active duty service.


CONCLUSION OF LAW

Bilateral defective hearing was incurred in active duty 
service.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection for bilateral defective hearing.  The 
Veteran asserts that his hearing loss is related to noise 
exposure during service as a member of a rifle team for two 
years.    

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. § 3.307(a)(3).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The record reflects that the Veteran's hearing loss currently 
meets the regulatory thresholds to be considered disabling.  
On VA examination in December 2008, audiometric testing 
revealed auditory thresholds of greater than 40 decibels for 
several of the relevant frequencies in each ear.  The only 
remaining question is whether the current hearing loss is 
related to the Veteran's service.

Service treatment records are silent for any complaints of, 
treatments for, and diagnosis of hearing loss.  On separation 
examination in February 1960, clinical evaluation of the ears 
was normal.  Whispered voice and spoken voice tests showed 
scores of 15/15 bilaterally.  

Additionally, post service treatment records from the VA show 
that the Veteran was first seen for problems with his ears in 
November 1987, which is 27 years after service.  This lengthy 
period without treatment after service suggests that there 
has not been a continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, on VA 
examination in March 1961, the Veteran's ears were deemed 
normal.  Consequently, the one year presumption of service 
connection for sensorineural hearing loss is not for 
application.  

However, there is a medically sound basis to attribute the 
post-service findings to an injury in service.  On a November 
1987 VA treatment record that shows that the Veteran had 
noise-induced hearing loss, there is a notation that the 
Veteran was a member of the USA rifle team from 1957 to 1959 
with question marks that the disability might be service-
connected.

When the Veteran was afforded a VA examination in December 
2008, he was interviewed and underwent an audiological 
examination.  The Veteran reported that in the military, he 
was exposed to rifle fire in his role on the rifle team.  He 
continued that no hearing protection was worn at that time 
because it was not possible to hear verbal instructions while 
wearing protection.  The Veteran denied occupational and 
recreational noise exposure.  The VA examiner diagnosed 
normal to profound sensorineural hearing loss and opined that 
the Veteran's hearing loss is likely the result of his 
military noise exposure.  The Board notes that there is no 
medical opinion of record to the contrary.  

The Board finds that the positive evidence is at least in a 
state of equipoise with the negative evidence.  Accordingly, 
service connection for bilateral defective hearing loss is 
warranted in this case.    

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007);  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  The Board notes that an RO letter in July 2007 
informed the Veteran of the manner in which disability 
ratings and effective dates are assigned.  The RO will take 
such actions in the course of implementing this grant of 
service connection, and the Veteran may always file a timely 
notice of disagreement if he wishes to appeal from those 
downstream determinations. 




ORDER

Entitlement to service connection for bilateral defective 
hearing is warranted.  The appeal is granted.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


